Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS 
Claim 27-32 (cancelled)

Claim 1, 3-9, 12, 14-20 are allowed

Election/Restrictions
Newly submitted claim 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
New Claim 					Old Claim
A reference signal reception method, comprising: receiving one or more orthogonal frequency division multiplexing (OFDM) symbols from a transmit device; and determining a phase tracking reference signal (PTRS) 
wherein the correspondence information between MCSs and PTRS time domain densities comprises different MCS index intervals one-to-one corresponding to different PTRS time domain densities; and wherein the correspondence information between scheduled bandwidths and PTRS frequency domain densities comprises different scheduled bandwidth intervals one-to-one corresponding to different PTRS frequency domain densities.


          determining a frequency domain density of the PTRS according to a first scheduled bandwidth and correspondence information between scheduled bandwidths and PTRS frequency domain densities;
         when an index of the first MCS is greater than or equal to a threshold MO, and the first scheduled bandwidth is greater than or equal to a threshold BO, mapping the PTRS to one or more resource elements (REs) according to the time domain density of the PTRS and the frequency domain density of the PTRS; and when the index of the first MCS is less than the threshold MO, or the first scheduled bandwidth is less than the threshold BO, mapping the PTRS to the one or more REs is skipped

27-32 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415